POCH, J. This cause coming on to be heard on the joint stipulation of the parties hereto, the Court being fully advised in the premises, finds: That this is a personal injury action brought pursuant to section 8(d) of the Court of Claims Act (Ill. Rev. Stat. 1981, ch. 37, par. 439.8(d)). At the time of the incident, the Bur Oak library System had a contract with the Illinois Department of Corrections to provide library services in certain of the Department’s facilities. On July 7, 1980, Claimant was employed by Bur Oak as a correctional librarian and was assigned to Stateville Correctional Center in Joliet, Illinois. On July 7, 1980, Claimant was assaulted while she was working as a library assistant at Stateville. It is hereby ordered that the Claimant, Angela Weyhaupt, be and hereby is awarded the sum of seven thousand five hundred dollars and no cents ($7,500.00), in full satisfaction of this claim.